Title: To Thomas Jefferson from Steuben, 4 March [1781]
From: Steuben, Friedrich Wilhelm Ludolf Gerhard Augustin, Baron von
To: Jefferson, Thomas



March 4th. [1781]

Un Considerable nombre des hommes delivres des Comtees comme recrues, et entierement unfit for any service, ont été deja dechargé par Collonel Davis, qui cependant a gardes Leurs noms et les comtees qui les ont délivré.
Ceux que le Capt. Gambel aurat L’honneur de presenter a Votre Exellence seront une preuve convaincanté de la déception dont des Malintentionné abusent le publique. Capt: Gambel delivrerat en meme temps un Liste des hommes et des Comtees quil les ont fournis, et comme je ne me croie pas droits d’accepter de telles hommes pour la defense de la patrie, je Lui ai ordonné de les dechargé a Richmond, apres quil les a soumis a la Consideration du Gouvernement. J’ai L’honeur.
